      Case 7:19-cv-00669-LSC Document 38 Filed 08/02/19 Page 1 of 2                                      FILED
                                                                                                2019 Aug-08 PM 01:46
                                                                                                U.S. DISTRICT COURT
                                                                                                     I
                                                                                                    N.D. OF ALABAMA




            IN THE UNITED STATES DISTRICT COURt_,, ..-· -..
               NORTHERN DISTRICT OF ALABAMA . · , "' . · .
                     WESTERN DIVISION
                                            mq .. JS - 2 P 2: 2b
DERRICK JAMES WILLIAMSON, JR.
           PRO SE                                              i •. ~ . ~ •   ,- • ~-   j   •




            PLAINTIFF                       CASE NO.: 7:19-CV-00669-LSC
                  V.
 ALABAMA DEPARTMENT OF                         JURY TRIAL DEMANDED
MENTAL HEALTH AND MENTAL
    RETARDATION ET AL
          DEFENDANTS

  PLAINTIFF'S FIRST REQUEST IN RE SUBPOENA DUCES TECUM
        & REQUEST FOR SERVICE BY CERTIFIED MAIL


      COMES NOW, the Plaintiff, Derrick James Williamson, Jr., in

accordance with Rule 26(d)(2) of the Federal Rules of Civil Procedure and

requests this Court certify the attached subpoena duces tecum regarding the

following Defendants in this action:

   1. Lynn Beshear - Early Rule 34 Request (Production)

   2. Zelda Diane Baugher - Early Rule 34 Request (Production)

   3. Lynn Hubbard-Early Rule 34 Request (Production)

   4. Joseph Rittner - Early Rule 34 Request (Production)

   5. Annie Delois Jackson -Early Rule 34 Request (Production)

   6. Joe Long   *2-   Early Rule 34 Request (Production)
      Case 7:19-cv-00669-LSC Document 38 Filed 08/02/19 Page 2 of 2

                                                                                2


      WHEREFORE, Plaintiff respectively requests a Clerk of this Court

certify/sign the attached subpoena duces tecum and forward by certified mail

pursuant to Federal Rules of Civil Procedure 45(b )(I) to the following:

                         TERRI OLIVE TOMPKINS
                           Attorney for Defendant(s)
                           1201 Greensboro Avenue
                          Tuscaloosa, Alabama, 35401



                                                          Respectfully Submitted,




                                            Derrick James Wil amson, r.,
                                          8816 Old Greensboro Road, A
                                                     Tuscaloosa, Alabama, 35405
                                                      Cellphone: (205) 422-9664
                                                    Email: aeonpctech@live.com
